Citation Nr: 1728492	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for a neck and shoulder injury.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for loss of balance and dizziness, to include as secondary to the service-connected bilateral hearing loss and tinnitus.

5.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	David Anaise, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2007, December 2009, April 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the issue of entitlement to an initial rating in excess of 30 percent for bilateral hearing loss in November 2011, May 2012, November 2012, and September 2013.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference as to the issue of entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.  A transcript of the hearing is associated with the record.  The Veteran has not requested a Board hearing as to the other issues on appeal.

In the Introduction section of the September 2013 remand, the Board noted that the record consisted of a paper claims file and an electronic paperless file with records contained in Virtual VA and the Veterans Benefits Management System (VBMS).  Since the issuance of that remand, the Veteran's claims file has been converted to be completely electronic.  Therefore, the record before the Board at this time consists of only electronic records contained in Virtual VA and VBMS.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, received in June 2012.  The evidence of record includes diagnoses for psychiatric disabilities other than PTSD, to include adjustment disorder, major depressive disorder, generalized anxiety disorder, and alcohol dependence.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

The Board notes that the issue of entitlement to service connection for a neck and shoulder injury was previously characterized by the RO as one of reopening.  See July 2013 rating decision.  However, review of the record reveals that the current appeal arises from the Veteran's original claim for entitlement to service connection for a neck and shoulder injury, which was denied in the December 2009 rating decision.  Specifically, the Veteran filed an original claim for entitlement to service connection for a neck and shoulder injury in January 2009.  See VA Form 21-4138, received in January 2009.  The RO denied the claim in the December 2009 rating decision.  Within the one-year appeal period following the issuance of the December 2009 rating decision, the Veteran submitted new and material evidence as to the issue.  Therefore, the claim remained pending until the RO readjudicated the issue in an October 2015 statement of the case.  See 38 C.F.R. § 3.156(b).  Thereafter, the Veteran submitted a timely substantive appeal as to the issue.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in November 2015.  Therefore, as indicated on the title page, the Board has characterized the issue on appeal not as one of reopening, but as one for entitlement to service connection stemming from the original claim filed in January 2009.

Following issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence.  He has waived initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to service connection for cognitive impairment, service connection for hypertension, service connection for sinus condition and nose bleeds, and a rating in excess of 10 percent for tinnitus have been raised by the record in VA Forms 21-4138 received in December 2013, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD; entitlement to service connection for loss of balance and dizziness; entitlement to an initial rating in excess of 30 percent for bilateral hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's current otitis externa, otitis media, or any other ear infection is etiologically or causally related to his active service.

2.  The most probative evidence of record does not show that the Veteran's current neck and/or shoulder disability is etiologically related to his active service or is proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for otitis media have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for a neck and shoulder injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in August 2009 and December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified and available private treatment records are of record, as are lay statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran has not been provided a VA examination specific to his claim for entitlement to service connection for a neck and shoulder disability.  As explained in the decision below, the medical evidence of record provides an adequate description of the cause and treatment of the Veteran's neck and shoulder injury.  The evidence of record provides an adequate basis for rendering a decision on the issue, and there are no remaining medical questions for which a VA examination or VA opinion must be obtained.  Therefore, the Board finds that a VA examination or opinion is not necessary to decide that claim, and that VA has satisfied the duty to assist despite not providing such a VA examination or opinion.

The Board also finds that a VA examination or opinion is not necessary to decide the claim for entitlement to service connection for otitis media.  As discussed in the decision below, the Veteran has not put forth any specific theories as to how his current otitis externa or otitis media may be etiologically related to his active service and the record does not indicate that the condition may be related to his active service.  See id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Therefore, the Board finds that a VA examination or opinion is not necessary to decide that claim, and that VA has satisfied the duty to assist despite not providing such a VA examination or opinion.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Service Connection for Otitis Media

The Veteran seeks entitlement to service connection for otitis media.  The VA treatment records show that the Veteran has been diagnosed with otitis externa and otitis media and prescribed treatment for those conditions during the appeal period.  A September 2011 VA treatment records reflects that the Veteran complained of chronic right ear infections for the past year.  The Veteran has not put forth any specific theories as to how his current otitis externa or otitis media may be etiologically related to his active service.

The Veteran's service treatment records show that he complained of viral symptoms with dizziness, headache, and sore throat in February 1975.  He was given a cold pack.  In March 1975, he reported a history of sinus problems with dizziness for two weeks.  On examination, his ears were within normal limits.  He was assessed an upper respiratory infection.  In June 1975, he complained of chronic sinus problems.  On a July 1975 report of medical history for separation from active service, the Veteran reported current or history of ear, nose, or throat trouble.  However, a July 1975 report of medical examination for separation from active service reflects that he had a normal clinical evaluation of the ears.  Thus, the Board concludes that the service treatment records do not show that the Veteran had otitis externa, otitis media, or any other ear infection during his active service.

Accordingly, the Veteran does not contend, and the record does not show, that he had otitis externa, otitis media, or any other ear infection during active service or for many years thereafter.  The Board finds that the record does not show that service connection for otitis externa, otitis media, or any other ear infection is warranted based on in-service occurrence or continuity of symptoms.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for otitis media.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Neck and Shoulder Injury

The Veteran seeks entitlement to service connection for a neck and shoulder injury.  He contends that the injury was sustained in a fall at work that was due to a loss of balance, which in turn was due to his service-connected hearing loss and tinnitus.  The Board notes that the Veteran's claim for entitlement to service connection for loss of balance and dizziness is herein remanded, as discussed below.

A March 10, 2008 Worker's Compensation Initial Evaluation Report states, "Patient was attempting to pick up a box from a conveyer belt when he stepped back and fell hard into the FedEx truck.  Patient landed on the back of his neck and his left shoulder."  A March 10, 2008 private clinic note states, "The patient fell and landed on a shoulder and took a step backwards onto a four foot drop off, which is what caused the fall."  A June 3, 2008 private evaluation report states, "The patient related being injured when he picked up a package and lost his balance, slipping and falling, landing on his back, neck and left shoulder."  The Veteran has since reported that the fall occurred because he lost his balance.  See, e.g., VA Form 21-526EZ, Fully Developed Claim, received in February 2014.

The Veteran does not contend, and the record does not show, that his neck and shoulder injury had its onset during his active service or that the injury is otherwise directly related to his active service.  The service treatment records do not show treatment for a neck or shoulder injury during service, and a July 1975 report of medical examination for separation from active service reflects that the Veteran had a normal evaluation of the musculoskeletal system.  The June 3, 2008 private evaluation report states that the Veteran "perceives himself to have been an excellent employee prior to the injury" in March 2008.  Accordingly, the Board finds that the record does not show that the Veteran's neck and shoulder injury had its onset during his active service or that the injury is otherwise directly related to his active service.

As to the Veteran's contention that the injury was due to a loss of balance, which in turn was due to his service-connected hearing loss and tinnitus, the Board notes that the record is clear that the neck and shoulder injury was sustained in the on-the-job fall.  However, the record contains conflicting accounts as to the cause of that fall.  The records dated in March 2008, just days after the accident, indicate that the Veteran took a step backward and fell down into a truck.  The Veteran's later accounts, to include in the June 3, 2008 private evaluation report, indicate that he lost his balance, slipped, and fell.  The Board notes that the Veteran is competent to report symptoms such as loss of balance and dizziness, and that he experienced such symptoms when he fell at work.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the evidence most contemporaneous with the initial injury outweighs and is more probative than the Veteran's later reports and assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As such, the Board finds that the most probative evidence of record indicates that the Veteran's neck and shoulder injury occurred because he stepped backward and fell down into a truck, and not because he lost his balance, slipped, and fell.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a neck and shoulder injury.  The most probative evidence of record shows that the injury was sustained in an on-the-job fall, and is not directly related to his active service or proximately due to, the result of, or aggravated by a service-connected disability.  As discussed above, the most probative evidence shows that the Veteran's neck and shoulder injury occurred because he stepped backward and fell down into a truck, and not because he lost his balance.  Thus, the issue is not considered inextricably intertwined with the issue of entitlement to service connection for loss of balance and dizziness that is herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for a neck and shoulder injury is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for an Acquired Psychiatric Disability

The Veteran asserts that he has an acquired psychiatric disability that is secondary to his bilateral hearing loss, tinnitus, loss of balance and dizziness, and other disabilities.  See, e.g., VA Form 21-4138, received in December 2013; VA Form 21-0871, Statement in Support of Claim for Service Connection for PTSD, received in March 2013.  The medical treatment evidence of record includes diagnoses for several psychiatric disabilities, to include adjustment disorder, major depressive disorder, generalized anxiety disorder, and alcohol dependence and abuse secondary to his physical disabilities.

The Veteran has not been provided a VA examination as to this claim.  The Board finds that the low threshold for providing such an examination has been met.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 81-82.  Accordingly, the issue must be remanded so that the Veteran may be provided such an examination.

Service Connection for Loss of Balance and Dizziness

The Veteran asserts that he experiences loss of balance and dizziness and has a diagnosis of Meniere's disease that is secondary to his service-connected bilateral hearing loss and/or tinnitus.  The record includes private treatment records dated in December 2011 that show an impression of bilateral peripheral vestibular weakness based on a vestibular balance study.  It also includes a private treatment record dated in January 2014 that reflects an assessment of Meniere's disease.

The Veteran was provided a VA ear conditions examination in March 2012.  The examiner indicated that the Veteran's claims file was not available for review, but that he was able to review some of the Veteran's VA treatment records.  The examiner interviewed the Veteran and examined the Veteran.  On examination, the Veteran's auricles, external canals, and tympanic membranes were normal; however, the examiner noted that there might be slight tympanosclerosis in both eardrums.  The examiner did not feel that the Veteran had Meniere's disease.  The examiner noted that the Veteran was scheduled to visit with a neurootologist in April, and stated, "After being seen by [the neurootologist], I will be happy to put an addendum to this record."  The examiner opined that tinnitus and hearing loss do not cause dizziness, although dizziness can be caused by whatever caused the hearing loss and the tinnitus.

In an addendum dated later in March 2012, the examiner states, "I will make a statement up front.  I do not feel that the C&P time slot is the place to work up dizziness.  This patient is currently being evaluated by our neurootologist and may need a neurology consult.  Tinnitus does not cause dizziness.  Hearing loss does not cause dizziness.  The cause of dizziness may possibly be a cause for hearing loss and tinnitus however."

In another addendum dated still later in March 2012, the examiner states that the Veteran refused MRI.  He concludes, "If additional C&P needs to be done, I prefer that [the neurootologist] do this one.  He is aware of work-up for dizziness."  A treatment note dated in April 2012 from the neurootologist mentioned in the March 2012 VA examination report and its addenda is now of record.  However, the March 2012 VA examiner has not provided another addendum since then.

The examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's loss of balance and dizziness were aggravated by his service-connected hearing loss and/or tinnitus.  In that regard, the Board notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  In addition, the examiner voiced hesitation in providing an opinion because the Veteran was scheduled for further evaluation by a neurootologist in April 2012, and indicated that another physician would be better suited for the task.  Given the lack of an opinion as to secondary aggravation of the loss of balance and dizziness by the service-connected disabilities and the examiner's lack of confidence in his ability to provide an appropriate opinion, the Board finds that the March 2012 VA ear conditions examination and its addenda are inadequate for decision-making purposes.  Therefore, the Board finds that the issue must be remanded for a further VA opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the opinion should be obtained from a VA clinician other than the clinician who conducted March 2012 VA ear conditions examination and provided the March 2012 VA addendum opinions because that examiner has voiced discomfort with providing further opinions as to the Veteran's loss of balance and dizziness.

Increased Initial Rating for Bilateral Hearing Loss

In its September 2013 remand, the Board directed the AOJ to provide the Veteran a VA examination to determine the current nature and severity of his bilateral hearing loss.  The AOJ requested that examination in October 2015, and the examination was scheduled to be held in November 2015.  However, the Veteran did not report for the examination, and the examination was therefore cancelled.  The Compensation and Pension Examination Inquiry documenting the cancelled examination states "bad address."  The AOJ readjudicated the appeal in a March 2016 supplemental statement of the case.

A review of the record reveals that several items of correspondence sent to the Veteran in October and November 2015 were returned as undeliverable.  A VA Form 27-0820, Report of General Information, dated January 4, 2016, indicates that the AOJ contacted the Veteran's representative to ascertain the Veteran's current address.  The new address listed on that VA Form 27-0820 is different from the address listed on the Compensation and Pension Examination Inquiries documenting the request for the VA audiological examination and documenting the Veteran's failure to appear for the scheduled examination.  The record does not contain the letter sent to the Veteran notifying him of the scheduled VA examination.  Therefore, the Board cannot determine whether it was sent to the address listed on the January 2016 VA Form 27-0820.

In view of the foregoing, the Board finds that it is likely that notice of the VA examination scheduled to be conducted in November 2015 was sent to an outdated address and that the Veteran did not receive that notice.  There is no indication in the record that the AOJ attempted to reschedule the examination after ascertaining the Veteran's new address in January 2016.  As such, the Board finds good cause is shown for the Veteran not appearing for the scheduled examination, and that the issue should be remanded so that the Veteran may be afforded another opportunity to be examined.  See 38 C.F.R. § 3.655.

Of note, the Veteran's representative submitted another change of address for the Veteran in November 2016.

TDIU

As to the Veteran's claim for entitlement to a TDIU, the Board finds that the outcome of the service connection and increased rating issues that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU claim is inextricably intertwined with those issues.  See Harris, 1 Vet. App. at 183 (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the service connection and increased rating issues herein remanded must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a diagnosis for any acquired psychiatric disorder shown on examination or in the record, even if currently resolved.

b.  For each diagnosed acquired psychiatric disability other than substance dependence and abuse disorders, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

c.  For each diagnosed acquired psychiatric disability, to include any diagnosed substance dependence and abuse disorders, provide an opinion as to whether it is at least as likely as not that the disability was proximately due to or caused by the Veteran's service-connected disabilities and/or loss of balance and dizziness.

d.  For each diagnosed acquired psychiatric disability for which the answer to c. above is in the negative, provide an opinion as to whether it is at least as likely as not that the disability was aggravated by the Veteran's service-connected disabilities and/or loss of balance and dizziness.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease. The question of aggravation must be addressed specifically.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  If the examiner determines that the Veteran does not have a diagnosis of adjustment disorder, major depressive disorder, generalized anxiety disorder, or alcohol dependence, the examiner should explain why the diagnoses for those disabilities found in the record are not appropriate.

2.  Forward the record and a copy of this remand to a VA examiner other than the clinician who conducted the March 2012 VA ear conditions examination and provided the March 2012 VA addendum opinions for preparation of an addendum opinion.  If the clinician selected determines that further in-person examination is necessary to provide the information requested below, then such an examination should be scheduled.  The clinician must note that the record was reviewed.  After review of the record, the examiner must address the following:

a.  Provide a diagnosis for any disability manifested by dizziness and loss of balance shown on examination or in the record, even if currently resolved.

b.  For each such diagnosed disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

c.  For each diagnosed disability for which the answer to b. above is in the negative, provide an opinion as to whether it is at least as likely as not that the disability was proximately due to or caused by the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus.

d.  For each diagnosed disability for which the answer to c. above is in the negative, provide an opinion as to whether it is at least as likely as not that the disability was aggravated by the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed specifically.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  If the examiner determines that the Veteran does not have a diagnosis of Meniere's disease or bilateral peripheral vestibular weakness, the examiner should explain why the diagnoses for those disabilities found in the record are not appropriate.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC Test.  The examiner should note all reported manifestations related to the Veteran's service-connected bilateral hearing loss.

All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, on an extra-schedular basis following referral of the matter to the Director of the Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


